Carpenter, Assistant Deputy Attorney General,
We have your letter of August 24,1932, in which you inquire as to the effect of the *307cancellation of the remainder of the appropriation made by the legislature in 1931 for the payment of the expenses of the State Aeronautics Commission. Particularly, you desire to be advised whether the duty of issuing licenses under The Aeronautics Act of April 25, 1929, P. L. 724, as amended by the Act of June 22,1931, P. L. 847, devolves upon you.
The Act of August 18,1932, P. L. 55, is an amendment to The General Appropriation Act of 1931. So far as the State Aeronautics Commission is concerned, it reduced the commission’s appropriation to $100,000, which leaves no balance available for further activities of the commission.
The act did not repeal or modify in any way the Aeronautics Act of April 25, 1929, supra, or the amending Act of June 22, 1931, supra. It does not abolish the State Aeronautics Commission, nor does it transfer any of its duties to the secretary of internal affairs or to any other department, board or commission.
Consequently, the State Aeronautics Commission is still the only body authorized bylaw to perform any of the acts required by the Aeronautics Act, and you have no authority, as secretary of internal affairs, to perform its functions.
We understand that, owing to the failure of the Senate to confirm the appointments of members of the State Aeronautics Commission, there is at the present time only one member of the commission in addition to yourself. Therefore, it is impossible to obtain a quorum of the commission, and no valid action can be taken by the commission. Consequently, no licenses or certificates can be lawfully issued under the Aeronautics Act at the present time. The result may be that the provisions of the Aeronautics Act will be violated with impunity. If so, the responsibility rests upon the legislature, and not upon the State Aeronautics Commission nor upon you as secretary of internal affairs.
Therefore, you are advised that you do not have authority to issue licenses under The Aeronautics Act.
From C. F. Addams, Harrisburg, Fa.